Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account C Multiple Sponsored Retirement Options Supplement dated June 26, 2009 to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated May 1, 2009 The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information (SAI). Please read it carefully and keep it with your current variable annuity Contract Prospectus, Contract Prospectus Summary and SAI for future reference. 1. The share class of the BlackRock Mid Cap Value Opportunities Fund available under your contract is Investor A Shares. Accordingly, all references to Class A of the BlackRock Mid Cap Value Opportunities Fund are hereby deleted and replaced with Investor A Shares. 2. The information for Calvert Social Balanced Portfolio and ING U.S. Bond Index Portfolio appearing in the Contract Prospectus under Appendix V  Description of Underlying Funds is hereby deleted and replaced with the following: Investment Fund Name Adviser/Subadviser Investment Objective(s) Calvert Variable Series, Inc.  Calvert Asset Management A non-diversified portfolio that seeks to Calvert Social Balanced Company, Inc. achieve a competitive total return Portfolio through an actively managed portfolio of Subadviser: (equity portion of stocks, bonds and money market Portfolio): instruments which offer income and New Amsterdam Partners LLC capital growth opportunity and which satisfy the investment and social criteria. Calvert Asset Management Company, Inc. manages fixed- income portion of Portfolio and handles allocation of assets and Portfolio Managers for the Portfolio. ING Variable Portfolios, Inc. ING Investments, LLC Seeks investment results (before fees and - ING U.S. Bond Index expenses) that correspond to the total Portfolio Subadviser: Neuberger return of the Barclays Capital U.S. Berman Fixed Income LLC Aggregate Bond Index ® . Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), One Orange Way, Windsor, CT 06095-4774, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.01107-09A June 2009
